ORDER
Now pending before the court is Appellant Anif Christopher Williams’ petition for rehearing or rehearing en banc of our May 22, 2015, decision. In that opinion, we affirmed the district court’s order denying Williams’ motion for a sentence reduction under 18 U.S.C. § 3582(c)(2) (2012). Upon consideration of the contentions and materials submitted in conjunction with the petition, we grant rehearing, vacate our opinion and the district court’s order, and remand this case to the district court for further proceedings on Williams’ motion. The mandate in this case shall issue forthwith.